[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The above-captioned residential property tax appeal came before this court for trial on January 9, 1997. The parties stipulated that the valuation set by this court shall form the basis of property tax liabilities for the property known as 33 Middle Beach Road, West for each year after October 1, 1990, the appraisal date.
The parties have further agreed that the tax assessor, in his or her discretion, shall apportion the court's valuation between land and improvements. The parties agree that the court's determination of value has no effect on the right of the defendant to impose assessments on improvements to the property since October 1, 1990.
The property at issue is a six bedroom beach cottage located directly on Long, Island Sound. In contrast to much of the other beach front property in Madison, it has the advantage of a location next to an undeveloped plot owned by a land trust, a factor that increases its privacy, attractiveness and appeal.
The appraiser whose testimony was offered by the plaintiffs opined that the 100% fair market value of the property is $465,000. His analysis was based on comparisons with sales in the area, and involved his calculation of square feet of living space for the subject property based on the same calculation for sales comparison properties.
The defendant presented the testimony of Marc Nadeau, who used the sales comparison approach, including several of the same properties that Mr. Ball had examined. Mr. Nadeau gave greater importance to such factors as the extent of the market for the property and visual appeal of the property and surroundings. He was not able to arrange to have access to the subject property CT Page 451 and was not able to testify as to the condition of its interior.
The court finds Mr. Nadeau's approach to valuation to be more reliable but finds that the adjustments he has made for such factors as year-round versus seasonal use are not entirely convincing. The court notes that seasonal beach cottages in the same area but less desirable locations were sold near the appraisal date for prices between $600,000 and $740,000.
The present assessment of the subject property at one hundred percent of value as of October 1, 1990 is $868,728. After weighing the credibility of the witnesses and the weight to be given their opinions, the court finds that the value of the property as of October 1, 1990 is $710,000.
Having prevailed in their appeal, the plaintiffs shall recover their statutory court costs.
Beverly J., Hodgson Judge of the Superior Court